Title: From Alexander Hamilton to Robert Benson, [7 September 1782]
From: Hamilton, Alexander
To: Benson, Robert



[Albany, September 7, 1782]
Dr. Sir

Not having had the pleasure of hearing from you in answer to my letter of the 18th. of Augt. I now send you a duplicate.
I wish at least to be able to let Morris know what prospect I have of fulfilling his views and I therefore shall be indebted to you to let me hear from you on the subject by the first opportunity.
I am Sir    Your most Obed

A Hamilton
Albany Sepr. 7. 82

 